Exhibit 10.1

THIRD AMENDMENT TO

SCHNITZER NORTH CREEK

LEASE AGREEMENT

THIS THIRD AMENDMENT TO SCHNITZER NORTH CREEK LEASE AGREEMENT (this “Amendment”)
is dated for reference purposes as of the 24th day of February, 2010, by and
between S/I NORTHCREEK III, LLC, a Washington limited liability company
(“Landlord”), and GIGOPTIX, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Landlord and Tenant’s predecessor in interest, LUMERA CORPORATION, a Delaware
corporation (“Lumera”), entered into that certain Schnitzer North Creek Lease
Agreement dated July 11, 2005, as amended by a First Amendment to Lease dated
October 25, 2006, and a Second Amendment to Lease dated February 20, 2008 (as
amended, the “Lease”), for the lease of certain premises consisting of
approximately 31,739 rentable square feet in Suite 100 of Building F, Schnitzer
North Creek Tech Campus I, 19910 North Creek Parkway, Bothell, WA 98011 (the
“Premises”). Lumera’s interest in the Lease was transferred to Tenant pursuant
to a merger transaction consented to by Landlord in that certain Landlord’s
Consent to Assignment of Lease in Connection with Merger dated January 7, 2009
(the “Consent”).

B. Landlord and Tenant desire to amend the Lease as set forth below.

Now, therefore, for valuable consideration, the parties agree as follows:

1. Defined Terms. Unless otherwise defined in this Amendment, capitalized terms
used herein shall have the same meaning as they are given in the Lease.

2. Reduction in Premises. Commencing effective on February 1, 2011 (the
“Effective Date”), the Premises shall be reduced to 11,666 rentable square feet
of space consisting of the area shown on Exhibit A attached hereto. Prior to the
Effective Date, Tenant shall (i) vacate and surrender to Landlord the space
being removed from the Premises (the “Returned Space”) in broom clean condition
with Tenant’s personal property, furniture, and trade fixtures removed (except
that Tenant shall leave the existing conference room tables in place), and with
all Hazardous Materials therein (if any) remediated in accordance with the terms
of Section 10.02 of the Lease, and (ii) remove Tenant’s exterior Building
signage and repair and restore any damage caused by such removal in accordance
with the terms of the Lease. Tenant represents and warrants that the Returned
Space will be surrendered to Landlord free from any Hazardous Materials brought
upon, kept, generated or used by Tenant.

3. Extension of Term. In connection with Tenant’s Option to Extend pursuant to
Section 4.03 of the Lease, the Term of the Lease is hereby extended through
March 31, 2014. The period of time from the Effective Date through March 31,
2014 is referred to in this Amendment as the “New Term”.

 

1



--------------------------------------------------------------------------------

4. Base Rent.

(a) The Base Rent for the Premises for the period of April 1, 2010, through
January 31, 2011, shall be as follows:

 

Months

   Monthly Installment

4/1/10 – 1/31/11

   $ 39,569.70

(b) The Base Rent for the Premises during the New Term shall be as follows:

 

Months

   Monthly Installment

2/1/11 – 1/31/12

   $ 16,526.83

2/1/12 – 1/31/13

   $ 17,012.92

2/1/13 – 1/31/14

   $ 17,499.00

2/1/14 – 3/31/14

   $ 17,985.08

5. Tenant’s Share. For the purposes of determining “Tenant’s Share” during the
New Term, Tenant’s Share of the Building shall be 17.3% and Tenant’s Share of
the Project shall be 3.6%.

6. Letter of Credit. Landlord currently holds a Letter of Credit (the “LC”)
pursuant to Section 5.05 of the Lease in the amount of $550,000.00. Upon the
date of mutual execution of this Amendment, Tenant may reduce the amount of the
LC to $350,000.00. In addition, provided that Tenant has never been in default
under the Lease (as amended by this Amendment) at any time during the New Term,
the LC may be further reduced by Tenant by an additional $50,000.00 on June 30,
2010, September 30, 2010, December 31, 2010, and March 31, 2011 (such that,
absent any default by Tenant, the LC will be $150,000.00 as of April 1, 2011).
Tenant shall pay all costs associated with the reduction of the LC.

7. Parking. During the New Term, Tenant shall have the right to use a total of
35 uncovered, unreserved surface parking spaces in the Project.

8. No Option to Extend. Tenant shall not have the option to extend the Term
beyond the expiration of the New Term and Section 4.03 of the Lease entitled
“Option to Extend” is hereby deleted.

9. No Exterior Sign. Notwithstanding the terms of Section 10.03 of the Lease to
the contrary, Tenant shall not have the right to install a sign on the Building
exterior during the New Term.

 

2



--------------------------------------------------------------------------------

10. Real Estate Agency. Tenant and Landlord warrant that neither party has had
any discussions, negotiations and/or other dealings with any real estate broker
or agent, and that they know of no real estate broker or agent who is or may be
entitled to any commission or finder’s fee in connection with this Amendment.
Landlord and Tenant agree and confirm that no leasing commissions are due or
payable with respect to this Amendment.

11. Lender Protection. If, in connection with obtaining approval of this
Amendment by Landlord’s lender, Landlord’s lender shall request that Landlord
and/or Tenant execute additional documentation as a condition to such approval,
Tenant shall not unreasonably withhold, delay or defer its consent to and/or
execution of such documentation, provided such documentation does not materially
adversely affect Tenant’s rights under this Amendment.

12. Financial Status. This Amendment is contingent upon Landlord’s verification
that Tenant has approximately $3,000,000.00 in cash as evidenced by Tenant’s
balance sheet as of December 31, 2009. This contingency may be waived or
satisfied by Landlord in Landlord’s sole discretion.

13. Ratification. Except as set forth herein, the Lease shall remain in full
force and effect and is hereby ratified by Landlord and Tenant.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

“Landlord”       “Tenant” S/I NORTH CREEK III, LLC       GIGOPTIX, INC. By:  

/s/ Alan Cantlin

      By:  

/s/ Ron Shelton

Its:  

Senior Investment Manager

      Its:  

Chief Financial Officer

 

3



--------------------------------------------------------------------------------

EXHIBIT A

REDUCED PREMISES LOCATION

LOGO [g64371g80w98.jpg]

 

4